*523MEMORANDUM OPINION
PER CURIAM.
Petitioner, Charles White, was convicted by an Ohio jury of numerous violations of state law. In the district court petitioner challenged the constitutionality of his convictions pursuant to a petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.
The district court denied the petition and granted a certificate of appealability on two grounds for relief asserted by petitioner. On appeal, he maintains that he was denied his right to confront witnesses when the trial court admitted hearsay evidence, and that he was denied effective assistance of counsel because his trial counsel failed to object to the admission of the evidence.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying the writ of habeas corpus sought by petitioner.
Because the reasoning which supports denial of the writ has been articulated in the district court’s thorough and well-reasoned opinion, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the Order of the district court is affirmed upon the reasoning employed by that court in its Memorandum and Order entered September 11, 2000.